As filed with the Securities and Exchange Commission on July 24 , 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-8 (NO. 333-147462) UNDER THE SECURITIES ACT OF 1933 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 33-0502730 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (281) 556-6200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) BPZ Resources, Inc. 2007 Directors’ Compensation Incentive Plan (Full Title of Plan) Manuel Pablo Zúñiga-Pflücker President and CEO 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (281) 556-6200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Mark W. Coffin Seyfarth Shaw LLP 700 Milam Street Suite1400 Houston, Texas 77002 (713) 225-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☒ Non-Accelerated File ☐ Smaller Reporting Company ☐ (do not check if smaller reporting company) EXPLANATORY NOTE : DEREGISTRATION OF SECURITIES BPZ Resources, Inc. (the “Registrant”) is filing this Post-Effective Amendment to its Registration Statement on Form S-8 (File No. 333-147462) filed with the Securities and Exchange Commission on November 16, 2007 to deregister all securities that were previously registered and remain unsold or otherwise unissued under the BPZ Resources, Inc. 2007 Directors’ Compensation Incentive Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Houston, state of Texas, on July 24, 2015. BPZ Resources,Inc. By: /s/ Manuel Pablo Zúñiga-Pflücker Manuel Pablo Zúñiga-Pflücker President& Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement was signed by the following persons in the capacities and on the dates indicated. /s/Manuel Pablo Zúñiga-Pflücker /s/RICHARD S. MENNITI Manuel Pablo Zúñiga-Pflücker Richard S. Menniti President, Chief Executive Officer and Director (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) July 24, 2015 July 24, 2015 /s/ JAMES B. TAYLOR * James B. Taylor John J. Lendrum Director and Chairman of the Board Director July 24, 2015 July 24, 2015 /s/ STEPHEN C. BEASLEY /s/ROBERT L. SOVINE Stephen C. Beasley Robert L. Sovine Director Director July 24, 2015 July 24, 2015 /s/STEPHEN R. BRAND /s/RICHARD J. SPIES Stephen R. Brand Richard J. Spies Director Director July 24, 2015 July 24, 2015 /s/JERELYN EAGAN * Jerelyn Eagan Dennis G. Strauch Director Director July 24, 2015 July 24, 2015 By: * /s/ Manuel Pablo Zúñiga-Pfl
